Citation Nr: 0102210	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  95-37 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

2.  Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1972 to 
January 1973.

This matter arises before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (the RO) which determined that new and 
material evidence had not been submitted with which to reopen 
his claim of entitlement to service connection for a 
psychiatric disability, and from an August 1995 rating 
decision of the RO which denied entitlement to service 
connection for lung scarring.  The veteran filed timely 
notices of disagreement with respect to each issue and 
perfected a substantive appeal.

The case has been forwarded to the Board for appellate 
review.  

REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

With regard to the issue of whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for a psychiatric disorder, the Board notes that 
it does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F. 3d 1380, 1384 (Fed. Cir. 
1996).  Thus prior to addressing the merits of an appeal a 
determination must be made as to whether new and material 
evidence was submitted.  

However, it has been clearly established that records 
generated by VA are deemed to be within the constructive (if 
not actual notice) of VA adjudicators.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  If documents generated by 
VA agents or employees, including physicians, predate the 
Board's decision, are within the Secretary's control, and 
could reasonably be expected to be part of the record, then 
"such documents are, in contemplation of law, before the 
Secretary and the Board and should be included in the 
record."  Id. at 612-613.  See also Dunn v. West, 11 Vet. 
App. 462 (1998).  

In a December 1996 Statement In Support Of Claim (VA Form 21-
4138) the veteran indicated that outpatient treatment records 
from the VA Medical Center in Brentwood, Los Angeles, 
California, dated from 1980, and from the VA Medical Center 
in Palo Alto, California (Menlo Park Division) dated from 
1990, were not reviewed in conjunction with his claims.  A 
review of the evidence suggests that the aforestated records 
have not been associated with the veteran's claims folder.  
The Statement of the Case dated in January 1995 reveals that 
the RO chose not to request such records.

With respect to the law governing adjudication of claims to 
reopen, the Board observes that for a number of years the 
governing cases required that there be a reasonable 
possibility that the new evidence presented, when viewed in 
the context of all the evidence, both old and new, would 
change the prior outcome.  Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).  This apparently was the standard used 
by the RO in determining that the veteran's claim should not 
be reopened in October of 1994.  However, since that time, 
the U.S. Court of Appeals for the Federal Circuit invalidated 
the standard on the grounds that it could impose a higher 
burden on a veteran than imposed by 38 C.F.R. § 3.156.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  On remand the 
RO should obtain the records as set forth by the veteran and 
should readjudicate the claim using the correct standard for 
determining whether new and material evidence has been 
submitted.



There has also been another significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was signed into law.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999) which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  

The change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991); VA O.G.C. Prec. Op.  11-00.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The Board notes that 
the veteran has also not been afforded a recent VA 
examination of his asserted lung disability and that, as 
noted above, he has identified relevant treatment records 
which need to be associated with evidence of record.

Because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA OGCPREC 16-92; (published 
at 57 Fed. Reg. 49,747 (1992)).  Therefore, for these 
reasons, a remand is required with respect to both issues on 
appeal.  

Accordingly, this case is REMANDED for the following:


1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  In this regard he should be 
informed that he should identify the 
names, addresses, and approximate dates 
of treatment for all health care 
providers, VA or non-VA, inpatient or 
outpatient, who may possess additional 
records pertinent to his claims.  After 
obtaining any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO must, to 
the extent possible, secure all 
outstanding VA treatment reports, to 
include records from the VA Medical 
Center in Brentwood, Los Angeles, 
California, dated from 1980, and from the 
VA Medical Center in Palo Alto, 
California (Menlo Park Division) dated 
from 1990.

2.  The veteran should be scheduled for a 
VA examination with an appropriate 
specialist so that an opinion may be 
rendered as to the nature, severity and 
etiology of the asserted lung disability.  
The entire claims folder and a copy of 
this Remand is to be made available to 
the examiner in conjunction with the 
examination.  It is requested that the 
examiner render an opinion as to whether 
a current lung disability exists and 
whether it is as least as likely as not 
that it is related to the veteran's 
period of active service on the basis of 
incurrence or aggravation.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report, which should be associated with 
the veteran's VA claims folder.


3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues on appeal with 
consideration of all applicable laws and 
regulations.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is hereby notified that failure to 
report for a VA examination may adversely affect the outcome 
of his claim.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


